Citation Nr: 1813983	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  10-28 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee instability.

2.  Entitlement to a rating in excess of 10 percent for left knee limitation of flexion.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for right ankle disability.

5.  Entitlement to a temporary total evaluation for treatment requiring convalescence for a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1974 to June 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in April 2012. A September 2015 letter informed the Veteran that the VLJ who conducted the April 2012 hearing was no longer at the Board.  In a response received September 22, 2015, the Veteran asked to be scheduled for a new hearing.  The Veteran appeared at a hearing before the undersigned VLJ in February 2016.  Transcripts of those hearings are of record.  

In March 2017, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

Regarding the Veteran's service connection claims for diabetes mellitus, bilateral lower extremity radiculopathy, a toe disability, and fibromyalgia, his increased rating claims for asthma, a left ankle disability, and a lumbar spine disabiltiy, and his claim for an earlier effective date for the grant of service connection for a lumbar spine disability which were remanded in March 2017 for issuance of a statement of the case, the Veteran submitted VA Form 9 - Appeal to Board of Veterans' Appeals and requested a hearing.  As such, these issues will be addressed in a later decision.

Of note, several hundred pages of VA treatment records were uploaded to the Veteran's claims file in February 2018.  However, these records appear to be either wholly redundant of records that were already contained in the claims file prior to the most recent supplemental statement of the case (SSOC), or irrelevant to the issues on appeal.  As such, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary.

The issue of entitlement to a temporary total evaluation for treatment requiring convalescence for a service-connected left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability has not been shown to result in ankylosis; dislocated or removed symptomatic meniscus; moderate recurrent subluxation or lateral instability; flexion functionally limited to 30 degrees or less; extension functionally limited to 10 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.

2.  The Veteran's right knee disability has not been shown to result in ankylosis; slight recurrent subluxation or lateral instability; dislocated or removed symptomatic meniscus; flexion functionally limited to 30 degrees or less; extension functionally limited to 10 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.

3.  The Veteran's right ankle disability does not result in any ankylosis, malunion, astragalectomy, or marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of those assigned for the Veteran's left knee disability have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-63 (2017).

2.  The criteria for a rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-63 (2017).

3.  The criteria for a rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-74 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at hearings before the Board in April 2012 and February 2016.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Knee Disabilities

The Veteran submitted his increased rating claims in July 2008, which were denied by February 2009 and August 2009 rating decisions.  He was granted service connection for left knee instability by a May 2010 rating decision with a 10 percent rating assigned.  He currently receives 10 percent ratings for limitation of flexion in both knees to go along with the second 10 percent rating for instability of the left knee.  The Veteran disagrees with the assigned ratings and asserts he is entitled to higher ratings.  At the April 2012 Board hearing, he testified that his knees pop, swell, lock, and are unstable.  At the February 2016 Board hearing, he testified that his knees were unstable.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The record contains no evidence of knee ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  A 10 percent rating is assigned for a slight impairment, a 20 percent rating is assigned for a moderate impairment, and a 30 percent rating is assigned for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Diagnostic Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, which is synonymous with the meniscus.  A 10 percent rating is assigned for a dislocated meniscus with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent rating is assigned for symptomatic removal of the meniscus.

Diagnostic Code 5260 evaluates limitation of knee flexion.  A noncompensable rating is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees or extension limited to 15 degrees.  A 30 percent rating is assigned for either flexion limited to 15 degrees or extension limited to 20 degrees.

Diagnostic Code 5261 evaluates limitation of knee extension.  A noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula.  The record contains no evidence of a current impairment of the tibia and fibula, and the Veteran has not described symptoms that are suggestive of an impairment of the tibia and fibula.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5263 evaluates genu recurvatum.  The record contains no evidence of left genu recurvatum, and the Veteran has not described symptoms that are suggestive of left genu recurvatum.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Regarding the Veteran's left knee, his left knee disability is rated under Diagnostic Code 5257 for slight recurrent subluxation or lateral instability at 10 percent, and rated under Diagnostic Code 5260 for limitation of flexion at 10 percent.  

The Veteran's treatment records do not show findings consistent with higher ratings for his left knee.

In January 2009, the Veteran was afforded a VA examination.  He reported knee pain and discomfort with climbing stairs.  On examination, he demonstrated left knee flexion to 120 degrees and extension to 0 degrees, both without painful limitation.  His collateral and cruciate ligaments were intact, McMurray's sign was negative, and he had no rotary instability found on clinical testing.  Repetitive use testing resulted in no additional limitation of motion.  The examiner reported that he had no functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.

In March 2010, the Veteran was afforded a VA examination.  He reported pain and tenderness.  On examination, he demonstrated left knee flexion to 100 degrees with pain and extension to 0 degrees.  His cruciate ligament was intact, McMurrays sign was negative, and he had minimal laxity of the lateral collateral ligament.  Repetitive use testing resulted in no additional limitation of motion.  The examiner reported that he had no functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.

In May 2014, the Veteran was afforded a VA examination.  He reported worsening pain and indicated that he perceived his knee was unstable.  On examination, he demonstrated left knee flexion to 100 degrees with pain and extension to 0 degrees with pain at 5 degrees.  Repetitive use testing resulted in no additional limitation of motion, functional loss, or increased pain, weakness, fatigability, or incoordination that would significantly limit his functional ability during flare-ups or repetitive use.  He has reduced 4/5 strength.  He had normal anterior and posterior stability tests, but had medial-lateral instability of 1+ (0-5 millimeters).  The examiner indicated that he regularly used a brace and cane. 

In January 2015, the Veteran was afforded a VA examination.  He reported having occasional pain during flare-ups.  On examination, he demonstrated left knee flexion to 110 degrees with pain and extension to 0 degrees.  The examiner noted although the Veteran had pain on range of motion testing, it did not result in or cause functional loss.  The examiner indicated that the Veteran did not have pain with weight-bearing.  Repetitive use testing resulted in no additional limitation of motion or functional loss.  He has normal 5/5 strength with no muscle atrophy.  The examiner indicated that there was no history of recurrent subluxation or recurrent effusion.  He had normal anterior, posterior, medial, and lateral stability tests.  The reported that he regularly used a brace and cane. 

In May 2017, the Veteran was afforded a VA examination.  He reported having persistent episodes of chronic knee pain that was worse with activities that required repetitive stair climbing and walking distances.  On examination, he demonstrated left knee flexion to 110 degrees and extension to 0 degrees.  The examiner indicated that the Veteran did not have pain with weight-bearing.  Repetitive use testing resulted in no additional limitation of motion or functional loss.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repetitive use over time or with flare-ups.  The Veteran demonstrated normal 5/5 strength and no muscle atrophy was observed.  The examiner indicated that there was no history of recurrent subluxation or recurrent effusion.  The examiner indicated a history of slight left knee lateral instability, but noted that the Veteran had normal anterior, posterior, medial, and lateral stability tests.  The examiner indicated that he regularly used a brace. 

The Board finds that the criteria to assign a rating in excess of 10 percent under Diagnostic Code 5257 for the Veteran's left knee disability have not been met.  At the January 2009 VA examination, no subluxation or lateral instability was noted.  At the March 2010 VA examination, he had minimal laxity of the lateral collateral ligament, for which a 10 percent rating was granted effective March 22, 2010.  At the January 2015 VA examination, no subluxation or lateral instability was noted.  At the May 2014 VA examination, he had medial-lateral instability of 1+ (0-5 millimeters).  The examiner indicated that he regularly used a brace and cane.  At the May 2017 VA examination, the examiner indicated that the Veteran had a history of slight left knee lateral instability, but the Veteran had normal anterior, posterior, medial, and lateral stability tests.  The Veteran has been assigned a 10 percent rating for his slight recurrent lateral instability.  However, moderate recurrent lateral instability, consistent with a higher 20 percent rating, has not been shown as clinical testing of left knee stability was consistently normal.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.  Likewise, a compensable rating for instability was not warranted at an earlier date as the 10 percent rating was assigned as of the date the first finding of slight instability was detected.

Regarding a meniscal condition, the Veteran has not been shown to have a meniscal condition of the left knee.  Accordingly, Diagnostic Codes 5258 or 5259 are not applicable to his left knee.

Turning to limitation of flexion, the Veteran has been assigned a 10 percent under Diagnostic Code 5260 for his left knee pain.  The Veteran demonstrated flexion, at worse, limited to 100 degrees even when considering pain, which exceeds the 60 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 5260 is not warranted.

Turning to limitation of extension, the Board finds that the criteria to assign a separate compensable rating under Diagnostic Code 5261 have not been met.  The Veteran consistently demonstrated extension in his left knee to 0 degrees, which exceeds the 5 degree limitation, equivalent to a noncompensable rating.  At the May 2014 VA examination, the Veteran exhibited pain at 5 degrees of extension, but still demonstrated normal extension to 0 degrees.  Even considering his pain, he still did not meet the criteria for a compensable rating.  Accordingly, the Veteran is not found to meet even the criteria for a compensable rating under Diagnostic Code 5261, which requires extension to be functionally limited to 10 degrees.  

Regarding the Veteran's right knee, his right knee disability is rated under Diagnostic Code 5260 for limitation of flexion at 10 percent. 

The Veteran's treatment records do not show findings consistent with higher ratings for his right knee.

In January 2009, the Veteran was afforded a VA examination.  He reported knee pain and discomfort with climbing stairs.  On examination, he demonstrated right knee flexion to 125 degrees and extension to 0 degrees, both without painful limitation.  His collateral and cruciate ligaments were intact, a McMurray sign was negative, and he had no rotary instability.  Repetitive use testing resulted in no additional limitation of motion.  The examiner reported that he had no functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.

In March 2010, the Veteran was afforded a VA examination.  He reported pain and tenderness.  On examination, he demonstrated right knee flexion to 120 degrees and extension to 0 degrees, both without painful motion.  His collateral and cruciate ligaments were intact, a McMurray sign was negative, and he had no rotary instability.  Repetitive use testing resulted in no additional limitation of motion.  The examiner reported that he had no functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.

In May 2014, the Veteran was afforded a VA examination.  He reported worsening pain and his knee was unstable.  On examination, he demonstrated right knee flexion to 100 degrees with pain and extension to 0 degrees with pain at 5 degrees.  Repetitive use testing resulted in no additional limitation of motion, functional loss, or increased pain, weakness, fatigability, or incoordination that would significantly limit his functional ability during flare-ups or repetitive use.  He has reduced 4/5 strength.  He had normal anterior and posterior stability tests, but had medial-lateral instability of 1+ (0-5 millimeters).  The examiner indicated that the Veteran regularly used a brace and cane. 

In January 2015, the Veteran was afforded a VA examination.  He reported having occasional pain during flare-ups.  On examination, he demonstrated right knee flexion to 110 degrees with pain and extension to 0 degrees.  The examiner noted although the Veteran had pain on range of motion testing, it did not result in or cause functional loss.  The examiner indicated that the Veteran did not have pain with weight-bearing.  Repetitive use testing resulted in no additional limitation of motion or functional loss.  He has normal 5/5 strength with no muscle atrophy.  The examiner indicated that there was no history of recurrent subluxation or recurrent effusion.  He had normal anterior, posterior, medial, and lateral stability tests.  The examiner indicated that the Veteran previously had a right meniscal tear with surgical repair.  The examiner indicated that the Veteran regularly used a brace and cane. 

In May 2017, the Veteran was afforded a VA examination.  He reported having persistent episodes of chronic knee pain that was worse with activities that required repetitive stair climbing and walking distances.  On examination, he demonstrated right knee flexion to 110 degrees and extension to 0 degrees.  The examiner indicated that the Veteran did not have pain with weight-bearing.  Repetitive use testing resulted in no additional limitation of motion or functional loss.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repetitive use over time or with flare-ups.  He has normal 5/5 strength with no muscle atrophy.  The examiner indicated that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  He had normal anterior, posterior, medial, and lateral stability tests.  The examiner indicated that the Veteran had a right meniscal tear with surgical repair in 1996 with no significant residuals.  The examiner indicated that he regularly used a brace. 

The Board finds that the criteria to assign a compensable rating under Diagnostic Code 5257 for the Veteran's right knee disability have not been met.  While the May 2014 VA examiner reported that Veteran had medial-lateral instability of 1+ (0-5 millimeters), all the January 2009, March 2010, January 2015, and May 2017 VA examiners reported that that Veteran had subluxation or lateral instability.  As such, while the Veteran had medial-lateral instability at a single VA examination, recurrent subluxation or lateral instability has not been shown.  Accordingly, a compensable rating under Diagnostic Code 5257 is not warranted.

Regarding a meniscal condition, the Veteran had a right meniscal tear with surgical repair in 1996; however, the May 2017 VA examiner reported that the Veteran had no significant residuals.  As such, the Veteran's right meniscus has not been shown to result in frequent episodes of "locking," pain, or effusion into the joint.  The Veteran also has not had his right meniscus removed.  Accordingly, a compensable rating under Diagnostic Code 5258 or 5259 is not warranted.

Turning to limitation of flexion, the Veteran has been assigned a 10 percent under Diagnostic Code 5260 for his right knee pain.  The Veteran demonstrated flexion, at worse, limited to 100 degrees even when considering pain, which exceeds the 60 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 5260 is not warranted.

Turning to limitation of extension, the Board finds that the criteria to assign a separate compensable rating under Diagnostic Code 5261 have not been met.  The Veteran consistently demonstrated extension in his right knee to 0 degrees, which exceeds the 5 degree limitation, equivalent to a noncompensable rating.  At the May 2014 VA examination, the Veteran exhibited pain at 5 degrees of extension, but still demonstrated normal extension to 0 degrees.  Even considering his pain, he still did not meet the criteria for a compensable rating.  Accordingly, the Veteran is not found to meet even the criteria for a compensable rating under Diagnostic Code 5261, which requires extension to be limited to 10 degrees.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 for either knee.  See also DeLuca, 8 Vet. App. 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the January 2009 VA examiner reported that the Veteran had no functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The March 2010 VA examiner reported that the Veteran had no functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The May 2014 VA examiner reported that the repetitive use testing resulted in no additional limitation of motion, functional loss, or increased pain, weakness, fatigability, or incoordination that would significantly limit his functional ability during flare-ups or repetitive use.  The January 2015 VA examiner reported that repetitive use testing resulted in no additional limitation of motion or functional loss.  Finally, the May 2017 VA examiner reported that repetitive use testing resulted in no additional limitation of motion or functional loss and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repetitive use over time or with flare-ups.  In addition, the Veteran retained flexion and extension in excess of compensable ratings.  Furthermore, while the Veteran has been granted a separate rating for instability in his left knee from March 22, 2010, the evidence simply does not support that the Veteran's left or right knee disability results in findings consistent with additional higher ratings.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion and extension in excess of compensable ratings.  As such, there is no basis for compensable ratings under Diagnostic Codes 5260 or 5261 for either knee.  To the extent that it is argued that the Veteran's range of motion is painful and therefore would merit a separate compensable rating under 38 C.F.R. § 4.59, that provision states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  However, here, the Veteran is currently assigned the minimum compensable rating based on limitation of flexion for both knees.  In addition, he is also assigned a rating for his left instability from March 22, 2010.  As such, 4.59 does not mandate a separate rating.

Accordingly, schedular ratings in excess of those assigned for the Veteran's left and right knee disabilities are not warranted, and as such, the claims are denied.  

Right Ankle Disability

The Veteran submitted his increased rating claim in July 2008, which was denied by February 2009 and August 2009 rating decisions.  The Veteran disagrees with the assigned rating and asserts he is entitled to a higher rating.  At the February 2016 Board hearing, he testified that his ankle was always swollen and he used an ankle brace.

Ankle dorsiflexion is measured from 0 degrees to 20 degrees; plantar flexion is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Diagnostic Code 5270 evaluates ankylosis of the ankle and Diagnostic Code 5272 evaluates ankylosis of the subastragalar or tarsal joint.  The record contains no evidence of ankle ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, these Diagnostic Codes are not applicable and will be discussed no further. 

Diagnostic Code 5273 evaluates malunion of the os calcis or astragalus.  The medical record contains no evidence of malunion of the os calcis or astragalus of the left ankle, and the Veteran has not described symptoms that are suggestive of malunion of os calcis or astragalus of the left ankle.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5274 evaluates astragalectomy, or removal of the talus bone.  The medical record contains no evidence of removal of the talus bone, and the Veteran has not described symptoms that are suggestive of malunion of removal of the talus bone.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5271 evaluates range of motion in the ankle.  A 10 percent rating is assigned for moderate limitation of motion and a 20 percent rating is assigned for marked limitation of motion.

The Board notes that words such as moderate and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  
 
The Veteran was assigned a 10 percent rating under Diagnostic Code 5271.  The evidence of record fails to establish that a higher disability rating is warranted as marked limitation of motion in his right ankle has not been shown.

The Veteran's treatment records do not show findings consistent with higher ratings for his right ankle.

In January 2009, the Veteran was afforded a VA examination.  On examination, he demonstrated dorsiflexion to 10 degrees and plantar flexion to 40 degrees without painful limitation.  Repetitive use testing resulted in no additional limitation of motion.  The examiner reported that he had no functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.

In March 2010, the Veteran was afforded a VA examination.  On examination, he demonstrated dorsiflexion to 10 degrees and plantar flexion to 40 degrees without painful limitation.  Repetitive use testing resulted in no additional limitation of motion.  The examiner reported that he had no functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.

At a June 2010 VA examination for the Veteran's feet, he demonstrated right ankle dorsiflexion to 10 degrees and plantar flexion to 45 degrees without painful limitation.

In May 2014, the Veteran was afforded a VA examination.  He reported that his right ankle had pain, stiffness, and swelling.  On examination, he demonstrated dorsiflexion to 15 degrees with pain and plantar flexion to 35 with pain.  Repetitive use testing resulted in no additional limitation to dorsiflexion, but his plantar flexion was limited to 30 degrees.  The examiner indicated that repetitive use testing did not result in any functional loss or impairment.

In January 2015, the Veteran was afforded a VA examination.  He reported that he had occasional pain during flare-ups.  On examination, he demonstrated normal dorsiflexion and plantar flexion.  The examiner noted that pain was noted on examination but did not result in functional loss.  The examiner indicated that there was no evidence of pain with weight bearing.  The examiner reported that there was no additional increased pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups or repetitive use.

In May 2017, the Veteran was afforded a VA examination.  He reported having persistent episodes of chronic ankle pain that was worse with activities that required repetitive stair climbing and walking distances.  On examination, he demonstrated normal dorsiflexion and plantar flexion without pain.  The examiner indicated that there was no evidence of pain with weight bearing.  Repetitive use testing resulted in no additional loss of function or range of motion.  The examiner reported that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or repetitive use.

Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id. at 704.

Having reviewed the evidence of record, the Board concludes that the Veteran's right ankle findings are not consistent with "marked" limitation of motion.  A finding of "marked" limitation is not appropriate as the Veteran retained more than half of limitation of motion at the January 2009, March 2010, June 2010, and May 2015 VA examinations.  He retained normal range of motion at the January 2015 and May 2017 VA examinations.  The Veteran's right ankle results in some limitations, but this is expected as the Veteran was provided with a compensable rating for moderate limitation of motion of the ankle.  The clinical testing and observation of the Veteran's right ankle does not suggest that his left ankle is so functionally limited that it should be described as marked.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the Veteran retained range of motion comparable to at most a moderate limitation of motion.  The evidence simply does not support that the Veteran's right ankle disability results in findings consistent with a higher rating.  Thus, a greater rating for limitation of motion is not warranted under DeLuca.

While the Veteran has been shown to experience ankle pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. 32, 36-38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained range of motion comparable to at most moderate limitations.  To the extent that it is argued that the Veteran's range of motion is painful and therefore would merit a separate compensable rating under 38 C.F.R. § 4.59, that provision states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  However, here, the Veteran is currently assigned the minimum compensable rating based on limitation of motion.  As such, 4.59 does not mandate a separate rating.

Accordingly, a schedular rating in excess of 10 percent prior for a right ankle disability is not warranted.  As such, the claim is denied.


ORDER

A rating in excess of those assigned for left knee disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.

A rating in excess of 10 percent for a right ankle disability is denied.


REMAND

The Veteran was granted service connection for a left ankle disorder in July 1996 and assigned a noncompensable rating effective July 1, 1996, the day after his separation from active service.  As such, his left ankle was service connected at the time of his left ankle fracture on January 28, 2008, which required surgery on January 30, 2008.

On July 18, 2008, the Veteran filed his claim for a temporary total evaluation for his left ankle disability.  However, his claim for temporary total evaluation was denied as the RO determined that Veteran was not service connected for a left ankle fracture and recharacterized his left ankle disability as an Achilles' tendon disability.

At the February 2016 Board hearing, the Veteran testified that he slipped and fell because of his left ankle.  As such, the basis of the denial was in error as the Veteran fractured his left ankle as a result of his left ankle disability.

The Veteran has asserted that he required four months of convalescence for recovery of his left ankle disability.  His medical records document his progress after surgery.  As such, a remand is required in order to obtain a medical opinion regarding the duration of convalescence required for his left ankle surgery.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion in regard to the Veteran's left ankle disability.  The claims file should be provided to the examiner. 

The examiner must closely review the record contemporaneous with the January 2008 left ankle fracture and surgery and provide an opinion addressing whether it resulted in left ankle symptomatology which met or closely approximated (1) the necessity of at least one month of convalescence, (2) postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more. 

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


